Title: To James Madison from James C. Mountflorence, 4 September 1801 (Abstract)
From: Mountflorence, James C.
To: Madison, James


4 September 1801, Paris. Reports that John Appleton sailed from Dieppe on 29 Aug. with French ratification. On 31 Aug. the Council of Prizes “took up anew the Examination of our captured Vessels, and ordered the Release of Three of them.… Five more are set down for hearing to day.” At Cathalan’s request encloses copy of letter to him from Marseilles health office.
 

   RC and enclosure (DNA: RG 59, CD, Paris, vol. 1). RC 1 p.; docketed by Wagner. The enclosed 24 Aug. letter from the guardians of public health of Marseilles to Cathalan (1 p.; in French) announced the lifting of the quarantine on American vessels.


   A full transcription of this document has been added to the digital edition.
